.   -- .-                                        -




                   TIXEA~O-Y                  GENERAL
                               OFTEX;A~




HonorableSidneyLatham
secretaryof stats
Austin, Texas

Dear       sirt                           opinion   NO. o-5993
                                          Be: Absentee voting 'ofmembers of
                                              ib.0anned forces of the U&ted
                                              statwo

        Your letterof April 27, 1944, requestingthe opinionof this
departmnt oathe questionsstatedthereinis as follows,

"UnderPublic Law 277, Swenhy-&ighthCongress,free ,po&agevia air
mail is prcmidedfor abseuteeballotseast by servioemenwonthough
east under State lam.

"The War BallotCceaidssibn,oreatedby such act, has reoommendeda
certaintype of envelopefor use by the States in order to faoilitate
the identifioation and handlingof absenteeballots in the mail. A
specimenof the reoommendedenvelopesis enolosedherewith. Article
2958,VACS, prescribesthe formof enselopesto be used for absemtee
ballotseast under Stite &w, Pad also makes the requirementfor the
enclosureof the poll tax reoeipt,or affidavitof its loss, together
with 15 oents to cover*taga.

"In the light of the above faots,will you plarseadvise this DeparG
ment upon the follnriaginquirieet

           Shouldthe enclosureof 16 cents posti& be requiredby Coumty
           Clerks of Serrioemensince free air mail postagais provided
           for umder Federal law?

           Are the County Clerksof Texas authorizedto adopt the form of
           envelopebearingthe same of similaridentifioation  marks ahowe
           on the speoimen,assuuingthe envelopeotherwiseoomplies dth
           the requirsmentaof Article 29661

           Will one applicationfor an absenteeballot sufficefor more
           than one eleotion,providedthe Servicemanspeeiflesin the ap-
           plioationthat he desiresP ballotfor both the first and oeo-
           ond primaryor for both primaries,and the generaleleotion?

           Can a County Clerkfurnishan absenteeballotto a Serviaeman
           where the poll tax reoeiptis not enclosedwith the applioation,
           'tutis presentedto the Clerk by the wife or authorizedagent
           of the Serrioeman?*
                                                            -,




Hon. SidneyLatham,page 2 (C-5993)



       Article 2958,Vernon'sAnnotatedCivil Statutes,pertainsto absent-
ee voting and under the provisionsof said statute,the electorwho is en-
titledto vote absenteemay make applicationfor an officialballot at any
time in aooordanoewith the provisionsof subsection2 of such statute,and
the clerk may mail such ballotto suoh absenteevoter immediatelyupon
receiptof such application* Subdivision4 of Article 2956, among other
things,providesin effectthat *en an oleotoruho makes written application
for a ballot,as prwided in subdivision2 of the Aot, the applioationof
said eleotor,including15 centsto Dover postage.shall be mailed to the
oounty clerk of the elector'sresidenoewhose duty it shall be forthwithto
mail to such electora blank officialballotand ballot envelopeas provided
in subdivision3 of said statute. It is apparentthat the 15 cents mentioned
in the foregoingstatute is for thepirposeof payingpostagein sendingthe
blank officialballot and ballo+ envelopsto the sleotor.

       Under Public Laa 277, free postageby air mail is providedfor absent-
ee ballotscast by Servioemeneven thoughcast under the State lavc There-
fore, it is apparentthat no postageis requiredin mailing officialballots
and ballot envelopesto electorsoomingwithin the provisionsof said law.
This being true, it is our opinionthat your first questionas statedabove,
shouldbe answeredin the negative,and it is so answered.

       With referenceto yoursecond question,you are respectfullyadvised
that it is the opinionof this departmentthat the county clerksof this
State are authorizedto adopt the form of envelopebearingthe same or simi-
lar identifiaation marks shown on the specimenenclosedwith your inquiry,
assting the envelopeotherwisecomplieswith the requirementsof Article
2966. Statedanothermy, said envelopemust aomplywith the provisicusof
Article 2956, Imt for the purposeof identification  and to faoilitatethe
mailingand transferringthe officialballotsand envelopesandthe return
thereof,the identifioation   marks shovm on the speoimenheretoforementioned,
may be addedfor the purposesheretoforementioned. However,it shouldbe
notsd where the words *Secretary of State, etc.," appear,the same should
be changedshowingthe officer,namely,the oounty clerk vho sendsout said
ballotsto members of the Armed Forces,

       We now consideryour third question* As heretoforestated,the eleot-
or who is entitledto vote absentee,may make applicationfor BP official
ballotat any time in aoacrdanoewith the prwisions of subsection2 of
Article 2956, and the clerk may mail such ballotto such absenteevoter imme-
diatelyupon receiptof such application.We know of no reasonwhy the
electoraannotmake one applicationfor an PbsPtee ballot for more than
one election,providedthe Servicemanspeoifies in the applbation that
he desiresa ballot for both the first and seoond primaryor for both
primariesand the generalelection. The olerk to mail said ballotsre-
questedby said applicationas soon as suah ballotsare available.

       In consideringyour fourth question,it sill be noted that suMi-
vision 2 of Article 2956 provides,,in part, as follwsr
HonorableSidneyLatham,page 3 (O-5993)


       n. . . Suoh applicationshall be aooompaniedbythe poll
       tax reoeiptor exemptioncertificateof the elector,or,
       in lieu thereof,his affidavitin writingthat the same
       has been lost or mislaid. . e ."

       In viem of the foregoingprovisionof said statute,it is our opin-
ion that the countyclerk is authorizedto furnishan absenteeballotto a
Servicemanwhen his poll tax receiptis presentedto the clerk by his wife
or authorizedagent. In other words, when the applicationis presentedto
the county clerk,and the wife of the Servicemanor his authorizedagent
presentshis poll tax receiptbeforethe clerk has taken ark action,then
the oounty clerk is authorigedto foruardthe absenteeballotto the Sew-
iveman. When the applioationis reoeivedand the poll tax reoeiptof the
applicantis presentedto the county clerk, it is our opinionthat the
provisionsof the statuteare oompliedwith in that the poll tax reaeipt
accompaniesthe application.


                                          Yours very truly

                                      ATTORNSYGENU2ALOF TFXAS

                                       By /s/Ardell Williams

                                             ArdellWilliams
                                                  Assistant
AW:EP:egw

APPROVEDMAY 5, 1944
/s,(Geo.P. Rlacklxrn
(Aoting)
AlTORREYGEW%ALOFTMhS